EXHIBIT A

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg. 1of9
Authentisign [D: 7CA797B9-E2A4-4859-8220-1B053FF8681B

Form 1A ©Copyright 2019

 

 

 

 

ive S Northwest Multiple Listing Servi

ceo EXCLUSIVE SALE AND LISTING AGREEMENT orALL RIGHTS RESERVED
Page 1 of 2

V.S. Investment Assoc., LLC (‘Seller") hereby grants to, 1
Setter Seller

Windermere Reali Estate / North, Inc (‘Firm") from date hereof until midnight of 2
November 30, 2020 (“Listing Term’), the exclusive right to sell the real property ("the Property") 3
commonly known as _2463 S College St , City Seattle , 4
County King , WA, Zip 98144 ; and legally described on Exhibit A. 5

 

1. DEFINITIONS. (a) "MLS" means the Northwest Multiple Listing Service; and (b) "sell" includes a contract to sell; an
exchange or contract to exchange; an option to purchase; and/or a lease with option to purchase.

6
7
2. AGENCY/DUAL AGENCY. Seller authorizes Firm to appoint Shawn Perry 8
as Seller's Listing Broker. This Agreement creates an agency relationship with Listing Broker and any of Firm’s brokers 9
who supervise Listing Broker's performance as Seller's agent (‘Supervising Broker”). No other brokers affiliated with 10
Firm are agents of Seller, except to the extent that Firm, in its discretion, appoints other brokers to act on Seller's behalf 11

as and when needed. If the Property is sold to a buyer represented by one of Firm’s brokers other than Listing Broker 12
(‘Buyer’s Broker”), Seller consents to any Supervising Broker, who also supervises Buyer's Broker, acting as a dual 13
agent. If the Property is sold to a buyer who Listing Broker also represents, Seller consents to Listing Broker and 14
Supervising Broker acting as dual agents. If any of Firm’s brokers act as a dual agent, Firm shall be entitled to the entire 15
commission payable under this Agreement plus any additional compensation Firm may have negotiated with the buyer. 16
Seller acknowledges receipt of the pamphlet entitled "The Law of Real Estate Agency." 17

18

19

3. LIST DATE. Firm shall submit this listing, including the Property information on the attached pages and photographs of
the Property (collectively, “Listing Data’), to be published by MLS by 5:00 p.m. on 07/01/2020 (‘List Date”),
which date shall not be more than 30 days from the effective date of the Agreement. Seller acknowledges that exposure 20
of the Property to the open market through MLS will increase the likelihood that Seller will receive fair market value for 21
the Property. Accordingly, prior to the List Date, Firm and Seller shall not promote or advertise the Property in any 22
manner whatsoever, including, but not limited to yard or other signs, flyers, websites, e-mails, texts, mailers, magazines, 23
newspapers, open houses, previews, showings, or tours. 24

4. COMMISSION. If during the Listing Term (a) Seller sells the Property and the buyer does not terminate the agreement 25
prior to closing; or (b) after reasonable exposure of the Property to the market, Firm procures a buyer who is ready, 26
willing, and able to purchase the Property on the terms in this Agreement and as set forth in the attached Listing Input 27
Sheets incorporated herein by this reference, Seller will pay Firm a commission of (fill in one and strike the other) 28

6 % of the sales price, or $ (‘Total Commission’). From the Total Commission, Firm 29
will offer a cooperating member of MLS representing a buyer (“Selling Firm”) a commission of (fill in one and strike the 30
other) 3 % of the sales price, or $ . RCW 18,.86.050(1)(e)(ii) provides that buyer's brokers 31
are not required to show property as to which there is no written agreement to pay compensation to the buyer's broker. 32

If Seller shall, within six months after the expiration of the Listing Term, sell the Property to any person to whose attention it 33
was brought through the signs, advertising or other action of Firm, cr on information secured directly or indirectly from or 34
through Firm, during the Listing Term, Seller will pay Firm the above commission. Provided, that if Seller pays a commission 35
to a member of MLS or a cooperating MLS in conjunction with a sale, the amount of commission payable to Firm shall be 36
reduced by the amount paid to such other member(s). Provided further, that if Seller cancels this Agreement without legal 37
cause, Seller may be liable for damages incurred by Firm as a result of such cancellation, regardless of whether Seller pays 38
a commission to another MLS member. Selling Firm is an intended third party beneficiary of this Agreement. 39

5. SHORT SALE / NO DISTRESSED HOME CONVEYANCE. If the proceeds from the sale of the Property are insufficient 40
to cover the Seller’s costs at closing, Seller acknowledges that the decision by any beneficiary or mortgagee, or its 41
assignees, to release its interest in the Property, for less than the amount owed, does not automatically relieve Seller of 42
the obligation to pay any debt or costs remaining at closing, including fees such as Firm’s commission. Firm will not 43
represent or assist Seller in a transaction that is a “Distressed Home Conveyance” as defined by Chapter 61.34 RCW 44
unless otherwise agreed in writing. A “Distressed Home Conveyance" is a transaction where a buyer purchases 45
property from a “Distressed Homeowner” (defined by Chapter 61.34 RCW), allows the Distressed Homeowner to 46
continue to occupy the property, and promises to convey the property back to the Distressed Homeowner or promises 47
the Distressed Homeowner an interest in, or portion of, the proceeds from a resale of the property. 48

6. KEYBOX. Firm is authorized to install a keybox on the Property. Such keybox may be opened by a master key held by 49
members of MLS and their brokers. A master key also may be held by affiliated third parties such as inspectors and 50
appraisers who cannot have access to the Property without Firm's prior approval which will not be given without Firm 51

 

first making reasonable efforts tg-obtain Seller's approval. 52
lus 06/30/2020 [us 06/30/2020
Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg. 2o0f9
Authentistgn ID: 70A797B9-E2A4-4859-8220-1BO53FF8681B

Form 1A ©Copyright 2019
Exclusive Sale Northwest Multiple Listing Service
Rev. 10/19 EXCLUSIVE SALE AND LISTING AGREEMENT ALL RIGHTS RESERVED
Page 2 of 2 Continued

7. SELLER'S WARRANTIES AND REPRESENTATIONS. Seller warrants that Seller has the right to sell the Property on 53
the terms herein and that the Property information on the Listing Input Sheets attached to and incorporated into this 54
Agreement is correct. Further, Seller represents that to the best of Seller's knowledge, there are no structures or 55
boundary indicators that either encroach on adjacent property or on the Property. Seller authorizes Firm to provide the 56
information in this Agreement and the attached pages to prospective buyers and to other cooperating members of MLS 57
who do not represent the Seller and, in some instances, may represent the buyer. If Seller provides Firm with any 58
photographs of the Property, Seller warrants that Seller has the necessary rights in the photographs to allow Firm to use 59
them as contemplated by this Agreement. Seller agrees to indemnify and hold Firm and other members of MLS 60
harmless in the event the foregoing warranties and representations are incorrect. 61

8. CLOSING. Seller shall furnish and pay for a buyer's policy of title insurance showing marketable title to the Property. 62
Seller shall pay real estate excise tax and one-half of any escrow fees or such portion of escrow fees and any other 63
fees or charges as provided by law in the case of a FHA or VA financed sale. Rent, taxes, interest, reserves, assumed 64
encumbrances, homeowner fees and insurance are to be prorated between Seller and the buyer as of the date of 65
closing. Seller shall prepare and execute a certification (NWMLS Form 22E or equivalent) under the Foreign Investment 66
in Real Property Tax Act (‘FIRPTA’) at closing. If Seller is a foreign person or entity, and the sale is not otherwise 67
exempt from FIRPTA, Seller acknowledges that a percentage of the amount realized from the sale will be withheld for 68
payment to the Internal Revenue Service. 69

9. MULTIPLE LISTING SERVICE. Seller authorizes Firm and MLS to publish the Listing Data and distribute it to other 70
members of MLS and their affiliates and third parties for public display and other purposes. This authorization shall 71
survive the termination of this Agreement. Firm is authorized to report the sale of the Property (including price and all 72
terms) to MLS and to its members, financial institutions, appraisers, and others related to the sale. Firm may refer this 73
listing to any other cooperating multiple listing service at Firm's discretion. Firm shall cooperate with all other members 74
of MLS, or of a multiple listing service to which this listing is referred, in working toward the sale of the Property. 75
Regardless of whether a cooperating MLS member is the agent of the buyer, Seller, neither or both, such member shall 76
be entitled to receive the selling firm’s share of the commission. MLS is an intended third party beneficiary of this 77
agreement and will provide the Listing Data to its members and their affiliates and third parties, without verification and 78
without assuming any responsibility with respect to this agreement. 79

10, PROPERTY CONDITION AND INSURANCE, Neither Firm, MLS, nor any members of MLS or of any multiple listing 80
service to which this listing is referred shall be responsible for loss, theft, or damage of any nature or kind whatsoever to the 81
Property, any personal property therein, or any personal injury resulting from the condition of the Property, including entry by 82
the master key to the keybox and/or at open houses, except for damage or injury caused by its gross negligence or willful 83
misconduct. Seller is advised to notify Seller's insurance company that the Property is listed for sale and ascertain that the 84
Seller has adequate insurance coverage. If the Property is to be vacant during all or part of the Listing Term, Seller should 85
request that a "vacancy clause" be added to Seller's insurance policy. Seller acknowledges that intercepting or recording 86
conversations of persons in the Property without first obtaining their consent violates RCW 9.73.030. 87

11. FIRM'S RIGHT TO MARKET THE PROPERTY. Seller shall not commit any act which materially impairs 88
Firm's ability to market and sell the Property under the terms of this Agreement. In the event of breach of the foregoing, 89
Seller shall pay Firm a commission in the above amount, or at the above rate applied to the listing price herein, 90
whichever is applicable. Unless otherwise agreed in writing, Firm and other members of MLS shall be entitled to show 91
the Property at all reasonable times. Firm need not submit to Seller any offers to lease, rent, execute an option to 92
purchase, or enter into any agreement other than for immediate sale of the Property. 93

12. SELLER DISCLOSURE STATEMENT. Unless Seller is exempt under RCW 64.06, Seller shall provide to Firm 94
as soon as reasonably practicable a completed and signed "Seller Disclosure Statement" (Form 17 (Residential), Form 17C 95
(Unimproved Residential), or Form 17 Commercial), Seller agrees to indemnify, defend and hold Firm harmless from and 96
against any and all claims that the information Seller provides on Form 17, Form 17C, or Form 17 Commercial is inaccurate. 97

13. DAMAGES IN THE EVENT OF BUYER'S BREACH. In the event Seller retains earnest money as liquidated 98
damages on a buyer's breach, any costs advanced or committed by Firm on Seller's behalf shall be paid therefrom and 99
the balance divided equally between Seller and Firm. 100

14. ATTORNEYS' FEES. In the event either party employs an attorney to enforce any terms of this Agreement and 101
is successful, the other party agrees to pay reasonable attomeys' fees. In the event of trial, the successful party shall be 102
entitled to an award of attorneys’ fees and expenses; the amount of the attorneys’ fees and expenses shall be fixed by 103

 

 

 

 

the court. The venue of any suit shall be the county in which the Property is located. 104
the. "ndersigned the sole owner(s)? Z YES ONO 105
Vatentin Stebmahh 06/30/2020 Windermere Real Estate / North, Inc 406
SHUAYTOM POT Date iatate Firm
Victoria 06/30/2020 Sawn Perry 06/30/2020 407
Sellers Sia nawise pm por Date Brekere:Siasatetian epr Date

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg. 3o0f9
Authentisign ID: 7CA797B9-E2A4-4959-8220-1 BOS3FFE631B

 

 

 

 

 

Form 1A ©Copyright 2019

Rew tong EXCLUSIVE SALE AND LISTING AGREEMENT Moe ROHS RESERVED

Page 1 of 2

YS: Investment Assoc., LLC = (‘Seller’) hereby grants to, 1

eller eller

Windermere Real Estate / North, Inc (“Firm”) from date hereof until midnight of 2

November 30, 2020 (‘Listing Term’), the exclusive right to sell the real property ("the Property") 3

commonly known as _2465 S College St , City Seattle , 4

County King , WA, Zip 98144 ; and legally described on Exhibit A. 5

1. DEFINITIONS. (a) "MLS" means the Northwest Multiple Listing Service; and (b) "sell" includes a contract to sell; an 6
exchange or contract to exchange; an option to purchase; and/or a lease with option to purchase. 7

2. AGENCY/DUAL AGENCY. Seller authorizes Firm to appoint Shawn Perry 8

 

as Seller's Listing Broker. This Agreement creates an agency relationship with Listing Broker and any of Firm's brokers 9
who supervise Listing Broker's performance as Seller's agent (“Supervising Broker”). No other brokers affiliated with 10
Firm are agents of Seller, except to the extent that Firm, in its discretion, appoints other brokers to act on Seller's behaif 11
as and when needed. If the Property is sold to a buyer represented by one of Firm’s brokers other than Listing Broker 12
(‘Buyer's Broker"), Seller consents to any Supervising Broker, who also supervises Buyer's Broker, acting as a dual 13
agent. If the Property is sold to a buyer who Listing Broker also represents, Seller consents to Listing Broker and 14
Supervising Broker acting as dual agents. If any of Firm's brokers act as a dual agent, Firm shall be entitled to the entire 15
commission payable under this Agreement plus any additional compensation Firm may have negotiated with the buyer. 16
Seller acknowledges receipt of the pamphlet entitled “The Law of Real Estate Agency." 17

3. LIST DATE. Firm shall submit this listing, including the Property information on the attached pages and photographs of 18
the Property (collectively, “Listing Data"), to be published by MLS by 5:00 p.m. on 07/01/2020 (‘List Date”), 19
which date shall not be more than 30 days from the effective date of the Agreement. Seller acknowledges that exposure 20
of the Property to the open market through MLS will increase the likelihood that Seller will receive fair market value for 21
the Property. Accordingly, prior to the List Date, Firm and Seller shall not promote or advertise the Property in any 22
manner whatscever, including, but not limited to yard or other signs, flyers, websites, e-mails, texts, mailers, magazines, 23
newspapers, open houses, previews, showings, or tours. 24

4. COMMISSION. If during the Listing Term (a) Seller sells the Property and the buyer does not terminate the agreement 25
prior to closing; or (b) after reasonable exposure of the Property to the market, Firm procures a buyer who is ready, 26
willing, and able to purchase the Property on the terms in this Agreement and as set forth in the attached Listing Input 27
Sheets incorporated herein by this reference, Seller will pay Firm a commission of (fill in one and strike the other) 28

6 % of the sales price, or $ (‘Total Commission”). From the Total Commission, Firm 29
will offer a cooperating member of MLS representing a buyer (“Selling Firm”) a commission of (fill in one and strike the 30
other) 3 % of the sales price, or $ . RCW 18.86.050(1)(e}{ii) provides that buyer’s brokers 31

are not required to show property as to which there is no written agreement to pay compensation to the buyer's broker. 32

lf Seller shall, within six months after the expiration of the Listing Term, sefl the Property to any person to whose attention it 33
was brought through the signs, advertising or other action of Firm, or on information secured directly or indirectly from or 34
through Firm, during the Listing Term, Seller will pay Firm the above commission. Provided, that if Seller pays a commission 35
to a member of MLS or a cooperating MLS in conjunction with a sale, the amount of commission payable to Firm shall be 36
reduced by the amount paid to such other member(s). Provided further, that if Seller cancels this Agreement without legal 37
cause, Seller may be liable for damages incurred by Firm as a result of such cancellation, regardless of whether Seller pays 38
a commission to another MLS member. Selling Firm is an intended third party beneficiary of this Agreement. 39

5. SHORT SALE / NO DISTRESSED HOME CONVEYANCE. If the proceeds from the sale of the Property are insufficient 40
te cover the Seller's costs at closing, Seller acknowledges that the decision by any beneficiary or mortgagee, or its 41
assignees, to release its interest in the Property, for tess than the amount owed, does not automatically relieve Seller of 42
the obligation to pay any debt or costs remaining at closing, including fees such as Firm’s commission. Firm will not 43
represent or assist Seller in a transaction that is a “Distressed Home Conveyance’ as defined by Chapter 61.34 RCW 44
unless otherwise agreed in writing. A “Distressed Home Conveyance” is a transaction where a buyer purchases 45
property from a “Distressed Homeowner” (defined by Chapter 61.34 RCW), allows the Distressed Homeowner to 46
continue to occupy the property, and promises to convey the property back to the Distressed Homeowner or promises 47
the Distressed Homeowner an interest in, or portion of, the proceeds from a resale of the property. 48

6. KEYBOX. Firm is authorized to install a keybox on the Property. Such keybox may be opened by a master key held by 49
members of MLS and their brokers. A master key also may be held by affiliated third parties such as inspectors and 50
appraisers who cannot have access to the Property without Firm's prior approval which will not be given without Firm 51

 

first making reasonable efforts tg-obtain Seller's approval. 52
lus 06/30/2020 [us 06/30/2020
Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg.4of9
Authentisign (0: 7CA797B9-E2A4-4859-8220-1 BOS3FF8631B

Form 1A ©Copyright 2019
Exclusive Sale Northwest Multiple Listing Service
Rev. 10/19 EXCLUSIVE SALE AND LISTING AGREEMENT ALL RIGHTS RESERVED
Page 2 of 2 Continued

7. SELLER'S WARRANTIES AND REPRESENTATIONS. Seller warrants that Seller has the right to sell the Property on 53
the terms herein and that the Property information on the Listing Input Sheets attached to and incorporated into this 54
Agreement is correct. Further, Seller represents that to the best of Seller's knowledge, there are no structures or 55
boundary indicators that either encroach on adjacent property or on the Property. Seller authorizes Firm to provide the 56
information in this Agreement and the attached pages to prospective buyers and to other cooperating members of MLS 57
who do not represent the Seller and, in some instances, may represent the buyer. If Seller provides Firm with any 58
photographs of the Property, Seller warrants that Seller has the necessary rights in the photographs to allow Firm to use 59
them as contemplated by this Agreement. Seller agrees to indemnify and hold Firm and other members of MLS 60
harmless in the event the foregoing warranties and representations are incorrect. 61

8. CLOSING. Seller shall furnish and pay for a buyer's policy of title insurance showing marketable title to the Property. 62
Seller shall pay real estate excise tax and one-half of any escrow fees or such portion of escrow fees and any other 63
fees or charges as provided by law in the case of a FHA or VA financed sale. Rent, taxes, interest, reserves, assumed 64
encumbrances, homeowner fees and insurance are to be prorated between Seller and the buyer as of the date of 65
closing. Seller shall prepare and execute a certification (NWMLS Form 22E or equivalent) under the Foreign Investment 66
in Real Property Tax Act ("FIRPTA’) at closing. If Seller is a foreign person or entity, and the sale is not otherwise 67
exempt from FIRPTA, Seller acknowledges that a percentage of the amount realized from the sale will be withheld for 68
payment to the Internal Revenue Service. 69

9. MULTIPLE LISTING SERVICE. Seller authorizes Firm and MLS to publish the Listing Data and distribute it to other 70
members of MLS and their affiliates and third parties for public display and other purposes. This authorization shall 71
survive the termination of this Agreement. Firm is authorized to report the sale of the Property (including price and all 72
terms) to MLS and to its members, financial institutions, appraisers, and others related to the sale. Firm may refer this 73
listing to any other cooperating multiple Jisting service at Firm's discretion. Firm shall cooperate with all other members 74
of MLS, or of a multiple fisting service to which this listing is referred, in working toward the sale of the Property. 75
Regardless of whether a cooperating MLS member is the agent of the buyer, Seller, neither or both, such member shall 76
be entitled to receive the selling firm’s share of the commission. MLS is an intended third party beneficiary of this 77
agreement and will provide the Listing Data to its members and their affiliates and third parties, without verification and 78
without assuming any responsibility with respect to this agreement. 79

10. PROPERTY CONDITION AND INSURANCE. Neither Firm, MLS, nor any members of MLS or of any multiple listing 80
service to which this listing is referred shall be responsible for loss, theft, or damage of any nature or kind whatsoever to the 6&1
Property, any personal property therein, or any personal injury resulting from the condition of the Property, including entry by 82
the master key to the keybox and/or at open houses, except for damage or injury caused by its gross negligence or willful 83
misconduct. Seller is advised to notify Seller's insurance company that the Property is listed for sale and ascertain that the 84
Seller has adequate insurance coverage. If the Property is to be vacant during all or part of the Listing Term, Seller should 85
request that a “vacancy clause” be added to Seller's insurance policy. Seller acknowledges that intercepting or recording 86
conversations of persons in the Property without first obtaining their consent violates RCW 9.73.030. 87

11. FIRM'S RIGHT TO MARKET THE PROPERTY. Seller shall not commit any act which materially impairs 88
Firm's ability to market and sell the Property under the terms of this Agreement. In the event of breach of the foregoing, 89
Seller shall pay Firm a commission in the above amount, or at the above rate applied to the listing price herein, 90
whichever is applicable, Unless otherwise agreed in writing, Firm and other members of MLS shall be entitled to show 91
the Property at all reasonable times. Firm need not submit to Seller any offers to lease, rent, execute an option to 92
purchase, or enter into any agreement other than for immediate sale of the Property. 93

12, SELLER DISCLOSURE STATEMENT. Unless Seller is exempt under RCW 64.06, Seller shall provide to Firm 94
as soon as reasonably practicable a completed and signed "Seller Disclosure Statement" (Form 17 (Residential), Form 17C 95
(Unimproved Residential), or Form 17 Commercial). Seller agrees to indemnify, defend and hold Firm harmless from and 96
against any and all claims that the information Seller provides on Form 17, Form 17C, or Form 17 Commercial is inaccurate. 97

13. DAMAGES IN THE EVENT OF BUYER'S BREACH. In the event Seller retains earnest money as liquidated 98

damages on a buyer's breach, any costs advanced or committed by Firm on Seller's behalf shall be paid therefrom and 99
the balance divided equally between Seller and Firm. 100

14. ATTORNEYS' FEES. In the event either party employs an attorney to enforce any terms of this Agreement and 101
is successful, the other party agrees to pay reasonable attorneys’ fees. In the event of trial, the successful party shall be 102
entitled to an award of attorneys' fees and expenses; the amount of the attorneys’ fees and expenses shall be fixed by 103

 

 

 

 

the court. The venue of any suit shall be the county in which the Property is located. 104
Are,be undersigned the sole owner(s)? 4 YES QO NO 105
Vakentin Stebmakh —_96/30/2020 Windermere Real Estate / North, Inc 108
Celene MMYED M PDT Date te Firm
Victoria Stelmakh 96/30/2020 | Shawn Parry, 06/30/2020 407
Sollee SigBkse pm POT Date Brekete:Siasatvtan por Date

 

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg.5o0f9
Authentisign (0: 7CA79789-E2A4-4859-8220-1BOS3FF8681B

 

 

 

 

Form 1A GCopyright 2019

Exclusive Sal Northwest Multiple Listing Servi
Rev. ion EXCLUSIVE SALE AND LISTING AGREEMENT See RIGHTS RESERVED
Page 1 of 2

V.S. Investment Assoc., LLC (‘Seller") hereby grants to, 1
Seller Seller

Windermere Real Estate / North, Inc ("Firm") from date hereof until midnight of 2
November 30, 2020 (“Listing Term”), the exclusive right to sell the real property ("the Property") 3
commonly known as _2467 S College St _ City Seattle , 4
County King , WA, Zip 98144 ; and legally described on Exhibit A. 5

 

1. DEFINITIONS. (a) "MLS" means the Northwest Multiple Listing Service; and (b) “sell" includes a contract to sell; an
exchange or contract to exchange; an option to purchase; and/or a lease with option to purchase.

2. AGENCY/DUAL AGENCY. Seller authorizes Firm to appoint Shawn Perry

as Seller’s Listing Broker. This Agreement creates an agency relationship with Listing Broker and any of Firm's brokers
who supervise Listing Broker's performance as Seller's agent (“Supervising Broker’). No other brokers affiliated with
Firm are agents of Seller, except to the extent that Firm, in its discretion, appoints other brokers to act on Seller's behalf
as and when needed. If the Property is sold to a buyer represented by one of Firm’s brokers other than Listing Broker
(‘Buyer’s Broker’), Seller consents to any Supervising Broker, who also supervises Buyer's Broker, acting as a dual
agent. If the Property is sold to a buyer who Listing Broker also represents, Seller consents to Listing Broker and
Supervising Broker acting as dual agents. !f any of Firm’s brokers act as a dual agent, Firm shall be entitled to the entire
commission payable under this Agreement plus any additional compensation Firm may have negotiated with the buyer.
Seller acknowledges receipt of the pamphlet entitled “The Law of Real Estate Agency.”

3. LIST DATE. Firm shall submit this listing, including the Property information on the attached pages and photographs of
the Property (collectively, “Listing Data”), to be published by MLS by 5:00 p.m. on 07/01/2020 (‘List Date”),
which date shall not be more than 30 days from the effective date of the Agreement. Seller acknowledges that exposure
of the Property to the open market through MLS will increase the likelihood that Seller will receive fair market value for
the Property. Accordingly, prior to the List Date, Firm and Seller shall not promote or advertise the Property in any
manner whatsoever, including, but not limited to yard or other signs, flyers, websites, e-mails, texts, mailers, magazines,
newspapers, open houses, previews, showings, or tours.

4, COMMISSION. If during the Listing Term (a) Seller sells the Property and the buyer does not terminate the agreement
prior to closing; or (b) after reasonable exposure of the Property to the market, Firm procures a buyer who is ready,
willing, and able to purchase the Property on the terms in this Agreement and as set forth in the attached Listing Input
Sheets incorporated herein by this reference, Seller will pay Firm a commission of (fill in one and strike the other)

6 % of the sales price, or $ (‘Total Commission’). From the Total Commission, Firm
will offer a cooperating member of MLS representing a buyer (“Selling Firm’) a commission of (fill in one and strike the
other) 3 % of the sales price, or $ . RCW 18.86.050(1)(e)(ii) provides that buyer's brokers
are not required to show property as to which there is no written agreement to pay compensation to the buyer's broker.

If Seller shall, within six months after the expiration of the Listing Term, sell the Property to any person to whose attention it
was brought through the signs, advertising or other action of Firm, or on information secured directly or indirectly from or
through Firm, during the Listing Term, Seller will pay Firm the above commission. Provided, that if Seller pays a commission
to a member of MLS or a cooperating MLS in conjunction with a sale, the amount of commission payable to Firm shall be
reduced by the amount paid to such other member(s). Provided further, that if Seller cancels this Agreement without legal
cause, Seller may be liable for damages incurred by Firm as a result of such cancellation, regardless of whether Seller pays
a commission to another MLS member. Selling Firm is an intended third party beneficiary of this Agreement.

5. SHORT SALE /NO DISTRESSED HOME CONVEYANCE. If the proceeds from the sale of the Property are insufficient
to cover the Seller's costs at closing, Seller acknowledges that the decision by any beneficiary or mortgagee, or its
assignees, to release its interest in the Property, for less than the amount owed, does not automatically relieve Seller of
the obligation to pay any debt or costs remaining at closing, including fees such as Firm’s commission. Firm will not
represent or assist Seller in a transaction that is a “Distressed Home Conveyance’ as defined by Chapter 61.34 RCW
unless otherwise agreed in writing. A “Distressed Home Conveyance” is a transaction where a buyer purchases
property from a “Distressed Homeowner” (defined by Chapter 61.34 RCW), allows the Distressed Homeowner to
continue to occupy the property, and promises to convey the property back to the Distressed Homeowner or promises
the Distressed Homeowner an interest in, or portion of, the proceeds from a resale of the property.

6. KEYBOX. Firm is authorized to install a keybox on the Property. Such keybox may be opened by a master key held by
members of MLS and their brokers. A master key also may be held by affiliated third parties such as inspectors and
appraisers who cannot have access to the Property without Firm's prior approval which will not be given without Firm

first making reasonable efforts te-obtain Seller's approval.
[vs 06/30/2020 [us 06/30/2020

Seller's Initials Date Seller's Initials Date

anak pARA RRR WWW WW W WWOeOONNNNN NHONNNNHS 2S BH ePeweaeaas

 

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg.6o0f9
Authentisign [D: 7CA797B9-E2A4-4859-8220-1 BOS3FF8681B

Form 1A @Copyright 2019
Exclusive Sale Northwest Multiple Listing Service
Rev. 10/19 EXCLUSIVE SALE AND LISTING AGREEMENT ALL RIGHTS RESERVED
Page 2 of 2 Continued

7. SELLER'S WARRANTIES AND REPRESENTATIONS. Seller warrants that Seller has the right to sell the Property on 53
the terms herein and that the Property information on the Listing Input Sheets attached to and incorporated into this 54
Agreement is correct. Further, Seller represents that to the best of Seller's knowledge, there are no structures or 55
boundary indicators that either encroach on adjacent property or on the Property. Seller authorizes Firm to provide the 56
information in this Agreement and the attached pages to prospective buyers and to other cooperating members of MLS 57
who do not represent the Seller and, in some instances, may represent the buyer. If Seller provides Firm with any 58
photographs of the Property, Seller warrants that Seller has the necessary rights in the photographs to allow Firm to use 59
them as contemplated by this Agreement. Seller agrees to indemnify and hold Firm and other members of MLS 60
harmless in the event the foregoing warranties and representations are incorrect. 61

8. CLOSING. Seller shall furnish and pay for a buyer's policy of title insurance showing marketable title to the Property. 62
Seller shall pay real estate excise tax and one-half of any escrow fees or such portion of escrow fees and any other 63
fees or charges as provided by faw in the case of a FHA or VA financed sale. Rent, taxes, interest, reserves, assumed 64
encumbrances, homeowner fees and insurance are to be prorated between Seller and the buyer as of the date of 65
closing. Seller shail prepare and execute a certification (NWMLS Form 22E or equivalent) under the Foreign Investment 66
in Real Property Tax Act (“FIRPTA’) at closing. If Seller is a foreign person or entity, and the sale is not otherwise 67
exempt from FIRPTA, Seller acknowledges that a percentage of the amount realized from the sale will be withheld for 68
payment to the Internal Revenue Service. 69

9. MULTIPLE LISTING SERVICE. Seller authorizes Firm and MLS to publish the Listing Data and distribute it to other 70
members of MLS and their affiliates and third parties for public display and other purposes. This authorization shall 71
survive the termination of this Agreement. Firm is authorized to report the sale of the Property (including price and all 72
terms) to MLS and to its members, financial institutions, appraisers, and others related to the sale. Firm may refer this 73
listing to any other cooperating multiple listing service at Firm's discretion. Firm shall cooperate with all other members 74
of MLS, or of a multiple listing service to which this listing is referred, in working toward the sale of the Property. 75
Regardless of whether a cooperating MLS member is the agent of the buyer, Seller, neither or both, such member shall 76
be entitled to receive the selling firm’s share of the commission. MLS is an intended third party beneficiary of this 77
agreement and will provide the Listing Data to its members and their affiliates and third parties, without verification and 78
without assuming any responsibility with respect to this agreement. 79

10. PROPERTY CONDITION AND INSURANCE, Neither Firm, MLS, nor any members of MLS or of any multiple listing 80
service to which this listing is referred shall be responsible for loss, theft, or damage of any nature or kind whatsoever to the 81
Property, any personal property therein, or any personal injury resulting from the condition of the Property, including entry by 82
the master key to the keybox and/or at open houses, except for damage or injury caused by its gross negligence or willful 83
misconduct. Seller is advised to notify Seller's insurance company that the Property is listed for sale and ascertain that the 84
Seller has adequate insurance coverage. If the Property is to be vacant during all or part of the Listing Term, Seller should 85
request that a "vacancy clause" be added to Seller's insurance policy. Seller acknowledges that intercepting or recording 86
conversations of persons in the Property without first obtaining their consent viclates RCW 9.73.030. 87

11. FIRM'S RIGHT TO MARKET THE PROPERTY. Seller shall not commit any act which materially impairs 88
Firm's ability to market and sell the Property under the terms of this Agreement. In the event of breach of the foregoing, 89
Seller shall pay Firm a commission in the above amount, or at the above rate applied to the listing price herein, so
whichever is applicable. Uniess otherwise agreed in writing, Firm and other members of MLS shall be entitled to show 91
the Property at all reasonable times. Firm need not submit to Seller any offers to lease, rent, execute an option to 92
purchase, or enter into any agreement other than for immediate sale of the Property. 93

12. SELLER DISCLOSURE STATEMENT. Unless Seller is exempt under RCW 64.06, Seller shall provide to Firm 94
as soon as reasonably practicable a completed and signed "Seller Disclosure Statement" (Form 17 (Residential), Form 17C 95
(Unimproved Residential), or Form 17 Commercial). Seller agrees to indemnify, defend and hold Firm harmless from and 96
against any and all claims that the information Seller provides on Form 17, Form 17C, or Form 17 Commercial is inaccurate. 97

13. DAMAGES IN THE EVENT OF BUYER'S BREACH. In the event Seller retains earnest money as liquidated 98
damages on a buyer's breach, any costs advanced or committed by Firm on Seller's behalf shall be paid therefrom and 99
the balance divided equally between Seller and Firm. 100

14. ATTORNEYS' FEES. In the event either party employs an attorney to enforce any terms of this Agreement and 101
is successful, the other party agrees to pay reasonable attomeys' fees. In the event of trial, the successful party shall be 102
entitled to an award of attorneys’ fees and expenses; the amount of the attorneys' fees and expenses shall be fixed by 103

 

 

 

 

the court. The venue of any suit shall be the county in which the Property is located. 104
Aree undersigned the sole owner(s)? 4 YES O NO 105
Valentin Stelmabh 06/30/2020 Windermere Real Estate / North, Inc 106
SOLRREROLALS DM POT Date inatate.Firm
Victoria Stelmahh 06/30/2020 Shawn Perry, 08/30/2020 107
SelleomSiGnaNe? pw por Date BrekeseSiggatueu por Date

 

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg. 7of9
Authentlsign (D: 7CA797B9-E2A4-4859-8220-1BOS3FF86818

 

 

 

 

 

Form 1A ©Copyright 2019

Exclusive Sal Northwest Multiple Listing Servi

Rev 10g EXCLUSIVE SALE AND LISTING AGREEMENT Oot RiGHTe RESERVED

Page 1 of 2

V.S. Investment Assoc., LLC (‘Seller’) hereby grants to, 1

Seller Selter

Windermere Real Estate / North, Inc (“Firm") from date hereof until midnight of 2

November 30, 2020 (“Listing Term’), the exclusive right to sell the real property ("the Property") 3

commonly known as _2469 5 College St , City Seattle , 4

County _King , WA, Zip 98144 ; and legally described on Exhibit A. 5

1. DEFINITIONS. (a) "MLS" means the Northwest Multiple Listing Service; and (b) "sell" includes a contract to sell; an 6
exchange or contract to exchange; an option to purchase; and/or a lease with option to purchase. 7

2. AGENCY/DUAL AGENCY. Seller authorizes Firm to appoint Shawn Perry 8

 

as Seller's Listing Broker. This Agreement creates an agency relationship with Listing Broker and any of Firm’s brokers 9
who supervise Listing Broker's performance as Seller's agent (“Supervising Broker"). No other brokers affiliated with 10
Firm are agents of Seller, except to the extent that Firm, in its discretion, appoints other brokers to act on Seller's behalf 14
as and when needed. If the Property is sold to a buyer represented by one of Firm's brokers other than Listing Broker 12
(“Buyer’s Broker’), Seller consents to any Supervising Broker, who also supervises Buyer’s Broker, acting as a dual 13
agent. If the Property is sold to a buyer who Listing Broker also represents, Seller consents to Listing Broker and 14
Supervising Broker acting as dual agents. If any of Firm's brokers act as a dual agent, Firm shall be entitled to the entire 15
commission payable under this Agreement plus any additional compensation Firm may have negotiated with the buyer. 16
Seller acknowledges receipt of the pamphlet entitled “The Law of Real Estate Agency." 17

3. LIST DATE. Firm shall submit this listing, including the Property information on the attached pages and photographs of 18
the Property (collectively, “Listing Data”), to be published by MLS by 5:00 p.m. on 07/01/2020 (‘List Date’), 19
which date shail not be more than 30 days from the effective date of the Agreement. Seller acknowledges that exposure 20
of the Property to the open market through MLS will increase the likelihood that Seller will receive fair market value for 21
the Property. Accordingly, prior to the List Date, Firm and Seller shall not promote or advertise the Property in any 22
manner whatsoever, including, but not limited to yard or other signs, flyers, websites, e-mails, texts, mailers, magazines, 23
newspapers, open houses, previews, showings, or tours. 24

4. COMMISSION. If during the Listing Term (a) Seller sells the Property and the buyer does not terminate the agreement 25
prior to closing; or (b) after reasonable exposure of the Property to the market, Firm procures a buyer who is ready, 26
willing, and able to purchase the Property on the terms in this Agreement and as set forth in the attached Listing Input 27
Sheets incorporated herein by this reference, Seller will pay Firm a commission of (fill in one and strike the other) 28

6 % of the sales price, or $ (‘Total Commission”). From the Total Commission, Firm 29
will offer a cooperating member of MLS representing a buyer (“Selling Firm”) a commission of (fill in one and strike the 30
other) 3 % of the sales price, or $ . RCW 18.86.050(1)(e)(ii) provides that buyer’s brokers 31
are not required to show property as to which there is no written agreement to pay compensation to the buyer's broker. 32

If Seller shall, within six months after the expiration of the Listing Term, sell the Property to any person to whose attention it 33
was brought through the signs, advertising or other action of Firm, or on information secured directly or indirectly from or 34
through Firm, during the Listing Term, Seller will pay Firm the above commission. Provided, that if Seller pays a commission 35
to a member of MLS or a cooperating MLS in conjunction with a sale, the amount of commission payable to Firm shall be 36
reduced by the amount paid to such other member(s). Provided further, that if Seller cancels this Agreement without legal 37
cause, Seller may be liable for damages incurred by Firm as a result of such cancellation, regardless of whether Seller pays 38
a commission to another MLS member. Selling Firm is an intended third party beneficiary of this Agreement. 39

5. SHORT SALE / NO DISTRESSED HOME CONVEYANCE. If the proceeds from the sale of the Property are insufficient 40
to cover the Seller's costs at closing, Seller acknowledges that the decision by any beneficiary or mortgagee, or its 41
assignees, to release its interest in the Property, for less than the amount owed, does not automatically relieve Seller of 42
the obligation to pay any debt or costs remaining at closing, including fees such as Firm’s commission. Firm will not 43
represent or assist Seller in a transaction that is a “Distressed Home Conveyance” as defined by Chapter 61.34 RCW 44
unless otherwise agreed in writing. A “Distressed Home Conveyance” is a transaction where a buyer purchases 45
property from a “Distressed Homeowner” (defined by Chapter 61.34 RCW), allows the Distressed Homeowner to 46
continue to occupy the property, and promises to convey the property back to the Distressed Homeowner or promises 47
the Distressed Homeowner an interest in, or portion of, the proceeds from a resale of the property. 48

6. KEYBOxX. Firm is authorized to install a keybox on the Property. Such keybox may be opened by a master key held by 49
members of MLS and their brokers. A master key also may be held by affiliated third parties such as inspectors and 50
appraisers who cannot have access to the Property without Firm's prior approval which will not be given without Firm 51

 

 

first making reasonable efforts te-obtain Seller's approval. 52
[vs 06/30/2020 VS | 0630/2020
Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg. 8of9
Authentisign [D: 7CA797B9-E244-4859-8220-1BOSSFFB681B

Form 1A ©Copyright 2019

Exclusive Sal Northwest Muitiple Listing Servi
Re iono EXCLUSIVE SALE AND LISTING AGREEMENT ovALLRIGHTS RESERVED
Page 2 of 2 Continued

7. SELLER'S WARRANTIES AND REPRESENTATIONS. Seller warrants that Seller has the right to sell the Property on 53

10.

11.

12.

13.

14.

the terms herein and that the Property information on the Listing Input Sheets attached to and incorporated into this 54
Agreement is correct. Further, Seller represents that to the best of Seller's knowledge, there are no structures or 55
boundary indicators that either encroach on adjacent property or on the Property. Seller authorizes Firm to provide the 56
information in this Agreement and the attached pages to prospective buyers and to other cooperating members of MLS 57
who do not represent the Seller and, in some instances, may represent the buyer. If Seller provides Firm with any 58
photographs of the Property, Seller warrants that Seller has the necessary rights in the photographs to allow Firm touse 59
them as contemplated by this Agreement. Seller agrees to indemnify and hold Firm and other members of MLS 60
harmless in the event the foregoing warranties and representations are incorrect. 61

CLOSING. Seller shall furnish and pay for a buyer's policy of title insurance showing marketable title to the Property. 62
Seller shall pay real estate excise tax and one-half of any escrow fees or such portion of escrow fees and any other 63
fees or charges as provided by law in the case of a FHA or VA financed sale. Rent, taxes, interest, reserves, assumed 64
encumbrances, homeowner fees and insurance are to be prorated between Seller and the buyer as of the date of 65
closing. Seller shall prepare and execute a certification (NVWWMLS Form 22E or equivalent) under the Foreign Investment 66
in Real Property Tax Act ("FIRPTA’) at closing. If Seller is a foreign person or entity, and the sale is not otherwise 67
exempt from FIRPTA, Seller acknowledges that a percentage of the amount realized from the sale will be withheld for 68
payment to the Internal Revenue Service. 69

MULTIPLE LISTING SERVICE. Seller authorizes Firm and MLS to publish the Listing Data and distribute it to other 70
members of MLS and their affiliates and third parties for public display and other purposes. This authorization shall 71
survive the termination of this Agreement. Firm is authorized to report the sale of the Property (including price and all 72
terms) to MLS and to its members, financial institutions, appraisers, and others related to the sale. Firm may refer this 73
listing to any other cooperating multiple listing service at Firm's discretion. Firm shall cooperate with all other members 74
of MLS, or of a multiple listing service to which this listing is referred, in working toward the sale of the Property. 75
Regardless of whether a cooperating MLS member is the agent of the buyer, Seller, neither or both, such member shall 76
be entitled to receive the selling firm’s share of the commission. MLS is an intended third party beneficiary of this 77
agreement and will provide the Listing Data to its members and their affiliates and third parties, without verification and 78
without assuming any responsibility with respect to this agreement. 79

PROPERTY CONDITION AND INSURANCE, Neither Finn, MLS, nor any members of MLS or of any multtiple listing 80
service to which this listing is referred shall be responsible for loss, theft, or damage of any nature or kind whatsoever to the 81
Property, any personal property therein, or any personal injury resulting from the condition of the Property, including entry by 82
the master key to the keybox and/or at open houses, except for damage or injury caused by its gross negligence or willful 83
misconduct. Seller is advised to notify Seller's insurance company that the Property is listed for sale and ascertain that the 84
Seller has adequate insurance coverage. If the Property is to be vacant during all or part of the Listing Term, Seller should 85
request that a "vacancy clause" be added to Seller's insurance policy. Seller acknowledges that intercepting or recording 86
conversations of persans in the Property without first obtaining their consent violates RCW 9.73.030. 87

FIRM'S RIGHT TO MARKET THE PROPERTY. Seller shall not commit any act which materially impairs 88
Firm's ability to market and sell the Property under the terms of this Agreement. In the event of breach of the foregoing, 89
Seller shall pay Firm a commission in the above amount, or at the above rate applied to the listing price herein, 80
whichever is applicable. Unless otherwise agreed in writing, Firm and other members of MLS shall be entitled to show 94
the Property at all reasonable times. Firm need not submit to Seller any offers to lease, rent, execute an option to 92
purchase, or enter into any agreement other than for immediate sale of the Property. 93

SELLER DISCLOSURE STATEMENT. Unless Seller is exempt under RCW 64.06, Seller shall provide to Firm 94
as soon as reasonably practicable a completed and signed "Seller Disclosure Statement" (Form 17 (Residential), Form 17C 95
(Unimproved Residential), or Form 17 Commercial). Seller agrees to indemnify, defend and hold Firm harmless from and 96
against any and all claims that the information Seller provides on Form 17, Form 17C, or Form 17 Commercial is inaccurate. 97

DAMAGES IN THE EVENT OF BUYER'S BREACH. In the event Seller retains earnest money as liquidated 98
damages on a buyer's breach, any costs advanced or committed by Firm on Seller's behalf shall be paid therefrom and 99
the balance divided equally between Seller and Firm. 100

ATTORNEYS’ FEES. In the event either party employs an attorney to enforce any terms of this Agreement and 101
is successful, the other party agrees to pay reasonable attorneys’ fees. In the event of trial, the successful party shall be 102
entitled to an award of attorneys’ fees and expenses; the amount of the attorneys’ fees and expenses shail be fixed by 103
the court. The venue of any suit shall be the county in which the Property is located. 104

Aree undersigned the sole owner(s)? @ YES Q NO 105
Vatentin Stebmabh 06/30/2020 Windermere Real Estate / North, Inc 106

 

 

Sallesieaonatesem POT Date te.Firm
Victoria Stelmahh 96/30/2020 Shawn Perry, 107
Seles SIgnaBYE pm POT Date Brekese Signatur rot Date

06/30/2020

Case 20-11541-CMA Doc 35-1 Filed 07/01/20 Ent. 07/01/20 08:41:42 Pg.9of9
